19 F.3d 11
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Herbert Warren LUX, Jr.;  Patsy Jean Lux, Plaintiffs Appellants,v.SPOTSWOOD CONSTRUCTION LOANS;  Kenneth S. Potter;  County ofSpotsylvania Board of Supervisors;  Larry W.Davis;  Michael B. O'Keefe;  L. KimballPayne, City Administrator,Defendants Appellees.
No. 93-1996.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 17, 1994.Decided March 7, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige, Jr., Senior District Judge.  (CA-92-813).
Herbert Warren Lux, Jr., Patsy Jean Lux, appellants pro se.
James Joseph Burns, Williams, Mullen, Christian & Dobbins, Richmond, VA;  John Adrian Gibney, Jr., Shuford, Rubin & Gibney, Richmond, VA, for appellees.
E.D.Va.
DISMISSED.
Before RUSSELL, MURNAGHAN and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellants noted this appeal pending disposition of a timely Fed.R.Civ.P. 59(e) motion.  We dismiss the appeal as premature.


2
Under Fed.  R.App. P 4(a)(4), a notice of appeal filed before disposition of a timely Fed.R.Civ.P. 59 motion is without effect, and a new notice of appeal must be filed within the appeal period measured from entry of the order disposing of judgment.   See Acosta v. Louisiana Dep't of Health & Human Resources, 478 U.S. 251 (1986).  Accordingly, we dismiss the appeal as premature.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 In order for Appellants to appeal the district court's order dismissing their case, they must file a new notice of appeal after the district court disposes of the pending Rule 59 motion